                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                    CRIMINAL NO. 1:19CR18
                                                (Judge Keeley)

KEVIN MISKE,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 27),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On April 22, 2019, the defendant, Kevin Miske (“Miske”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Indictment.    After    Miske     stated   that   he    understood   that     the

magistrate    judge    is   not   a   United   States    district    judge,    he

consented to tendering his plea before the magistrate judge.

Previously,    this    Court    had   referred    the   guilty   plea   to    the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Miske’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Miske was

competent to enter a plea, that the plea was freely and voluntarily
USA v. MISKE                                              1:19CR18

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 27),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that he was aware of the nature of the charges against him

and the consequences of his plea, and that a factual basis existed

for the tendered plea. The magistrate judge entered a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt. no. 27) finding a factual basis for the plea and recommending

that this Court accept Miske’s plea of guilty to Count One of the

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Miske’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count One of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. MISKE                                              1:19CR18

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 27),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.    The Probation Officer shall undertake a presentence

investigation of Miske, and prepare a presentence report for the

Court;

     2.    The Government and Miske shall provide their versions of

the offense to the probation officer by May 13, 2019;

     3.    The presentence report shall be disclosed to Miske,

defense counsel, and the United States on or before July 12, 2019;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

     4.    Counsel may file written objections to the presentence

report on or before July 26, 2019;

     5.    The Office of Probation shall submit the presentence

report with addendum to the Court on or before August 2, 2019; and

     6.    Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before August

2, 2019.




                                 3
USA v. MISKE                                                            1:19CR18

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 27),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge continued Miske on bond pursuant to the

Order Setting Conditions of Release (dkt. no. 20) entered on April

5, 2019.

     The    Court   will   conduct    the    sentencing    hearing      for   the

defendant   on   Thursday,   August    15,    2019   at   9:30   A.M.    at   the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 6, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
